                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

TIMOTHY NOLAN                                      )
                                                   )
      Plaintiff,                                   )      Civil Action No. 3:19-CV-P935-CHB
                                                   )
v.                                                 )
                                                   )
DAWN PATTERSON et al.,                             )     MEMORANDUM OPINION AND
                                                   )             ORDER
       Defendants.                                 )
                                                   )

                                         *** *** *** ***

       This matter is before the Court on a Motion to Dismiss filed by Defendant Dawn

Patterson (hereinafter “Defendant”). [R. 13] Plaintiff Timothy Nolan (hereinafter “Plaintiff”)

filed a Response [R. 21], and Defendant replied [R. 23]. The matter is now ripe for decision.

For the following reasons, Defendant’s Motion to Dismiss will be denied.

                                       I. BACKGROUND

       This is a pro se prisoner civil-rights action. Plaintiff is incarcerated at Lee Adjustment

Center in Beattyville, Kentucky. [R. 3] Upon review of the Complaint pursuant to 28 U.S.C. §

1915A, the Court allowed an Eighth Amendment claim for denial of medical treatment to

proceed against Defendant in her individual capacity as a nurse employed by Wellpath at the

Luther Luckett Correctional Complex (“LLCC”). [R. 4] The Court also allowed Plaintiff to file

an amended complaint to provide additional detailed factual allegations regarding how any other

persons in their individual capacities allegedly denied Plaintiff medical treatment. [R. 4, p. 13].

Plaintiff filed his first Amended Complaint. [R. 12] Defendant now moves to dismiss the

Complaint and Amended Complaint against her. [R. 13]

       Plaintiff alleges that he is 73 years old and “has a history of having a lot of medical

                                                -1-
problems, including cancer, pituitary tumor, obesity, MI with stents, hypertension, tinnitus,

etc . . . .” [R. 1, p. 3 (ellipsis in original); accord R. 12, p. 3] He reports that he made requests

for various referrals and tests based on numerous medical conditions and that those requests have

been denied. [R. 1, p. 3; R. 12, p. 3] Specifically, he reports seeking referrals to an

endocrinologist, an orthopedic surgeon, a dermatologist, a cardiologist, and a urologist and

further reports requesting an MRI, screening for cancer, a colonoscopy, and a C-pap, and “those

requests were refused.” [R. 1, pp. 3–5; R. 12, pp. 3–4] For example, Plaintiff alleges that he

“requested to be seen by a cardiologist but was subsequently denied by Wellpath nurse, Dawn

Patterson, who stated the circulatory system and heart were two different matters. Dawn

Patterson then informed him he needed to pick which matter he wanted to be seen for.” [R. 12,

p. 3] He asserts that he informed her of his previous heart attack where he required two stents.

Id.

        He further reports that he went to see “health administrator, [Defendant Nurse] Patterson,

four (4) times, which during the first three, she was on vacation, sick or off work. The fourth

time, she was in but stated that she did not want to discuss [his] problems.” [R. 1, p. 5] Plaintiff

reports filing a grievance, to which Defendant responded “that there was too many issues, this

will need to go back to the grievance office.” Id. Plaintiff’s Amended Complaint recites much of

the same allegations with respect to Defendant as his original Complaint. [R. 12]

                                  II. STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 12(b)(6), to survive a motion to dismiss, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “[A] district court must (1) view the complaint in the light



                                                  -2-
most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett

v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The

complaint need not contain “detailed factual allegations,” yet must provide “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

       In addition, “a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

93 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). The duty to be less stringent

with pro se complainants, however, does not require the Court to “abrogate basic pleading

essentials,” Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), nor to create a claim for a pro se

plaintiff, Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

                                         III. ANALYSIS

       Defendant moves to dismiss Plaintiff’s complaint and amended complaint against her,

arguing that § 1983 liability may not be imposed simply because a defendant denied an

administrative grievance or failed to act based upon information contained in a grievance. [R.

13, p. 4] Defendant contends that the entirety of Plaintiff’s allegations against her involve his

disagreement with her decision as Health Services Administrator to reject his healthcare

grievance requesting various referrals to outside providers. Id. Defendant maintains that there is

no allegation that Plaintiff was prevented from seeing healthcare providers at the prison; instead,

his requests to see “outside” providers were denied. Id. at 5. Defendant asserts that Plaintiff’s

Eighth Amendment claims should be against the subjects of his grievances, not those who

merely decided whether to grant or deny the grievances. Id. (citing Skinner v. Govorchin, 463



                                                -3-
F.3d 518, 525 (6th Cir. 2006)). Accordingly, Defendant argues that because Plaintiff’s

allegations against her are based solely upon her involvement as Health Services Administrator

in the healthcare grievance process, her refusal to grant his healthcare grievance does not state a

claim upon which relief can be granted. [R. 13, p. 5] In her Reply, Defendant also states that as

the then-acting Health Services Administrator, she “neither took part in providing care to

Plaintiff nor directed the care provided by the providers.” 1 [R. 23, p. 2].

       A. Grievance Claim

       Upon review of the complaint pursuant to 28 U.S.C. § 1915A, the Court dismissed the

individual capacity claims against all Defendants regarding Plaintiff’s claims that numerous

Defendants denied or rejected his grievances and the appeals. [R. 4, pp. 11–12]. The Court

recognized then, as it does now, that “there is no inherent constitutional right to an effective

prison grievance procedure.” Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003) (citing

cases). Having already dismissed Plaintiff’s grievance claim against Defendant, the motion to

dismiss on this ground is moot.

       B. Deliberate Indifference to Medical Need

       “The Eighth Amendment forbids prison officials from unnecessarily and wantonly

inflicting pain on an inmate by acting with deliberate indifference to the prisoner’s serious

medical needs.” Dudley v. Streeval, No. 20-5291, 2021 WL 1054390, at *3 (6th Cir. Feb. 8,

2021) (internal quotation marks omitted) (quoting Blackmore v. Kalamazoo County, 390 F.3d

890, 895 (6th Cir. 2004)). “A claim for denial of adequate medical care has an objective and a

subjective component.” Id. To satisfy the objective element of a deliberate indifference claim, a

plaintiff must allege “a serious medical need, which is ‘one that has been diagnosed by a


1
  Nothing in the Amended Complaint or the attached Exhibits to the Amended Complaint support this
factual statement by Defendant.
                                                 -4-
physician as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.’” Martin v. Warren County, 799 F. App’x 329,

338 (6th Cir. 2020) (internal quotation marks omitted) (quoting Jones v. Muskegon County, 625

F.3d 935, 941 (6th Cir. 2010)). To satisfy the subjective component of the deliberate

indifference test, a plaintiff must allege “that the defendant possessed a sufficiently culpable state

of mind in denying medical care.” Winkler v. Madison County, 893 F.3d 877, 891 (6th Cir.

2018) (quoting Spears v. Ruth, 589 F.3d 249, 254 (6th Cir. 2009)) (internal quotation marks

omitted). “A defendant has a sufficiently culpable state of mind if he ‘knows of and disregards

an excessive risk to inmate health or safety.’” Winkler, 893 F.3d at 891 (quoting Farmer v.

Brennan, 511 U.S. 825, 837 (1994)).

       Here, Plaintiff alleges that he suffers from several severe medical conditions, including a

severe heart condition, of which Defendant is aware. [R. 12, p. 2–3] He states that while

confined at LLCC, he repeatedly requested follow-up appointments with outside medical

specialists as directed by previous medical providers. Id. Plaintiff claims that, in disregard of

the instructions from his specialists, Defendant and others refused to provide access to the

medical care, and, as a result, his conditions are not being addressed and potentially worsening.

Id. Additionally, Plaintiff alleges that Defendant is Wellpath’s Health Services Administrator at

the LLCC. Id. at 4. As such, a reasonable inference can be drawn that she is in a position to

know about Plaintiff’s specific medical circumstances, including recommendations from

previous medical providers regarding necessary follow-up appointments and tests with outside

clinicians. Finally, contrary to Defendant’s argument, Plaintiff alleges that Defendant directly

participated in the acts or failures to act of which he complains and, thus, displayed a deliberate

indifference to his serious medical needs in violation of his Eighth Amendment rights. Id. at 3.



                                                -5-
       When taken as true, Plaintiff’s allegations regarding the denial of adequate medical care

are sufficient to support the plausibility standard of Twombly and Iqbal. While Plaintiff’s Eighth

Amendment claim may not ultimately survive summary judgment, Plaintiff’s complaint contains

sufficient allegations to survive Defendant’s current Motion to Dismiss.

                                      IV. CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion to

Dismiss [R. 13] is DENIED.

       This the 14th day of July, 2021




cc:    Plaintiff, pro se
       counsel of record




                                               -6-
